Judgment, Supreme Court, Bronx County (William Donnino, J.), rendered March 3, 1999, convicting defendant, after a nonjury trial, of manslaughter in the first degree and criminal possession of a weapon in the second degree, and sentencing him to concurrent terms of 6 to 18 years and 5 to 15 years, respectively, unanimously affirmed.
The court’s verdict was not against the weight of the evidence. Issues concerning identification and credibility, including the weight to be given to conflicting testimony, were properly considered by the trier of facts and there is no basis *171upon which to disturb its determinations (see, People v Gaimari, 176 NY 84, 94).
Defendant’s claim that the People introduced implicit hearsay is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the testimony was properly admitted to explain the events leading up to defendant’s arrest and to explain the actions of the police (see, People v Adams, 267 AD2d 140, 141, lv denied 94 NY2d 916), and that the court in this nonjury trial was presumably capable of disregarding any prejudicial aspects of this testimony. Concur — Williams, J. P., Tom, Lerner, Buckley and Friedman, JJ.